Citation Nr: 1214656	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-15 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for depression, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The claimant had a period of active duty for training (ADT) with the Army Reserves from August 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The claimant testified at a videoconference hearing in July 2011.  

In September 2011, the Board remanded the claims for additional development.

In December 2011, the claimant submitted additional evidence.  RO consideration of that evidence was waived by the claimant's representative in March 2012. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Diabetes mellitus first manifested after the claimant's ADT. 

2.  Erectile dysfunction was not shown during ADT and is not related to a service-connected disability. 

3.  Depression was not shown during ADT and is not related to a service-connected disability.

4.  Hypertension was not shown during ADT and is not related to a service-connected disability.

5.  Peripheral neuropathy of the upper and lower extremities was not shown during ADT and is not related to a service-connected disability.

6.  Diabetic retinopathy was not shown during ADT and is not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011). 

2.  The criteria for establishing service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2011). 

3.  The criteria for establishing service connection for depression have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2011).

4.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2011).  

5.  The criteria for establishing service connection for peripheral neuropathy of the upper and lower extremities have not been met38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2011).

6.  The criteria for establishing service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2011).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in January, March and November 2009, the claimant was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant and what information and evidence will be obtained by VA.  The January, March and November 2009 letters also advised the claimant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in November 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the claimant including service treatment records, post service treatment records, disability records from the Social Security Administration and a VA examination report. 

The Board notes that in accordance with the September 2011 Board remand, the AMC asked the claimant in an October 2009 letter to provide a copy of the letter written by a fellow service-member with whom he attended a training class in order to support his claim.  In a September 2011 letter, the RO requested a copy of this letter from the claimant and a copy of that letter has been associated with the claims folder.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The claimant was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the claimant and VA in obtaining such evidence.  The claimant was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ADT unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Such has not been established in this case; therefore, the claimant must establish that his diabetes mellitus was incurred in or aggravated by his ADT to establish service connection. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310. 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Diabetes Mellitus

The claimant is currently diagnosed as having diabetes mellitus which he contends began while he was on ADT.  He reports that as a lab technician he would periodically run blood tests on himself and his glucose levels were higher than normal.  However, he stated that he did not pay much attention to the results at the time and attributed the high numbers to something he had previously eaten.  He reports that these blood tests were run in the spring of 1985.  The claimant's DD Form 214 confirms his military occupational specialty was that of a medical laboratory specialist; however, during his ADT, he was actually taking classes for that position and graduated in May 1985.

The claimant's service treatment records during his period of ADT do not reflect a diagnosis of diabetes mellitus.  A routine examination during his reserve service conducted in June 1987 revealed that the claimant was unfit for duty due to a diagnosis of diabetes mellitus which required daily insulin.  It was noted that the diabetes was detected in November 1986.  

Letters dated in from November and December 1986 W.B., M.D. are contained in the claimant's service treatment records.  In a November 1986 letter, Dr. Budd. advised the claimant of the pertinent laboratory value A1C at the "beginning of [his] diabetes" and stated that hopefully the claimant's condition would be in good control in the near future.  In a December 1986 letter, Dr. Budd reported that the claimant was seen in November 1986 with a one month history of weight loss with polyphagia, polydipsia and polyuria.  He was found to have diabetes mellitus and placed on insulin.     

In January 2009, the claimant and his wife submitted letters.  The claimant stated that during lab training in 1985 he was having blood tests showing elevated blood sugar levels while running blood tests on himself.  He stated his blood sugars were higher than normal but he just brushed it off as having to do with what he had eaten.  He stated that in 1986 "I finally addressed the medical symptoms I was having and contacted my mother's doctor, Dr. Barnes, as I did not at that time have a doctor."  He stated that he was diagnosed with diabetes and put on insulin.  The claimant's wife stated that in 1986 the claimant had finally seen Dr. Barnes after a recommendation for his mother.  She stated that to the best of her recollection that entire year had been severely stressful from the claimant not being himself, that he had been having severe mood swings for many months and friends had noticed his excessive weight loss.  She stated that his boss had noticed the weight loss and frequent thirst and urination.  

In March 2011 letter, P.R., D.O. reported that the claimant had a significant history of type 1 diabetes mellitus.  He stated that per the claimant's history, in May of 1985, he developed blurred vision, urinary frequency, weight loss, fatigue and diaphoresis.  It was reported that the claimant apparently worked in a laboratory where he was able to check his blood sugars which were persistently elevated.  He was discharged around this time and in June 1985, he was diagnosed with diabetes mellitus with a blood sugar of 800.  Dr. P.R. reported that claimant's symptoms exhibited in May of 1985 are characteristic and pathognomonic for diabetes mellitus and most likely represents him as having uncontrolled and untreated diabetes mellitus at that time.  

In subsequent written statements, the claimant alleged that he was initially diagnosed with diabetes in June 1985 and not November 1986 as referenced by his physician.  The claimant also stated that he remembered being in class with a chocolate bar in case he had a diabetic reaction.  He recalled that in June 1985, he graduated from a basic NCO class and that he was a newly diagnosed diabetic.  The claimant's personnel records show that such a class was recommended for him in 1987.  The claimant contends that record is incorrect.

The claimant testified that he was not diagnosed with diabetes mellitus by the military but that he went to an outside provider in June 1985 and was diagnosed at that time.  He stated that they tried to control it with diet until October 1986 when he was placed on insulin.

In a statement from a fellow service-member dated in June 2009 but received in September 2011, she reported that she and the claimant took the basic NCO class in June 1985 and that she noticed during that period that he was losing weight.  She remembered that the claimant decided to see a doctor and was notified at that time that he was a new diabetic.  

Following a VA examination in November 2011, the examiner concluded that it was impossible to tell if the claimant's symptoms of diabetes mellitus began/arose during his ADT from August 1983 to May 1985 without resorting to mere speculation.  The examiner noted that there was no documented evidence of record of any diabetes related symptoms during ADT, however, there are multiple annotations in the claims folder which indicate the onset of the disorder was in late 1986.  

In December 2011, the claimant submitted correspondence with a photocopy of an Insulin Needle I.D. Card, purportedly showing a date of "06/04/85".  

In this case, after a review of all the evidence, the Board finds that the weight of the competent and credible evidence demonstrates that the claimant's diabetes mellitus was not incurred during ADT.  While the claimant now asserts that he was diagnosed with diabetes in June 1985, the earliest probative medical evidence places the diagnosis of the disorder in November 1986, with symptoms of polyphagia, polydipsia and polyuria beginning one month prior.  

The claimant and a fellow service member have also reported that he initially experienced diabetic symptoms such as weight loss in May 1985 but the November and December 1986 medical records from Dr. Budd document a one month history of weight loss, polyphagia, polydipsia and polyuria.  Dr. Budd indicated the claimant had been seen on November 3 and 18, had a one month history of weight loss with polyphagia and that he was found to have diabetes mellitus.  The November and December 1986 medical records do not suggest that the disorder had been present for a year but rather a new diagnosis at that time.  Indeed, the November 1986 letter from Dr. Budd indicated that his A1-C at the beginning of his diabetes was 9.3 percent and that it would probably take 4-6 weeks for that to return to normal.  This contemporaneous medical evidence is highly probative as to the date of onset of the claimant's diabetes and is of greater probative value than the claimant's and fellow soldier's more recent assertions made more than 20 years after ADT separation.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Indeed, the Board finds the claimant's contentions as to the onset date of his diabetes being in May and June 1985 are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, the date of diagnosis of the condition based on the claimant's statements has changed from 1986 to 1985 during the course of the claim.  In a January 2009 statement, the claimant stated that when he tested his blood during training his glucose was high but he attributed it to food and did not think about it.  He stated he did not have a doctor at that time and finally went to his mother's physician in 1986, where he was diagnosed with diabetes and placed on insulin.  In a June 2009 statement he indicated that he recalled holding onto a chocolate bar during class in fear of having a diabetic reaction and was a newly diagnosed diabetic when he graduated in June 1985.  However, during his 2011 hearing he testified that he went to an outside physician in June 1985 and was diagnosed at that time, but the condition was controlled with diet (which undermines his reported need for a candy bar to counteract insulin in 1985).  He stated that they tried to control it with diet until October 1986 when he was placed on insulin.  Later in December 2011, he submitted a prescription card purportedly showing he was given insulin in June 1985, however.  

The claimant testified that he was medically disqualified from service in 1985 which is contrary to his personnel records that show he was medically disqualified in 1987.  He submitted a lay statement from a fellow soldier reporting that he was losing weight in June 1985, and that he was notified he was a diabetic that month.  He testified that he was newly diagnosed with diabetes in June 1985, yet the Board notes that his personnel records indicate that he successfully completed the Physical Readiness Test in August 1985, including a 2 mile run with 100 percent completion.  A few months before the November 1986 diabetes diagnosis, however, he failed the test, being only able to perform at 60 percent or less.  In a January 2009 letter, he reported that he saw Dr. Barnes in 1986, was diagnosed with the disorder and placed on insulin.  However, he later testified that he was diagnosed in June 1985 and controlled the condition with diet until October 1986 when he was placed on insulin.  On his June 1987 reserve physical, it was noted that diabetes was detected in November 1986.  These inconsistencies in the claimant's own assertions during the course of the claim, when coupled with medical evidence contemporaneous to service, and the 20 year gap between his service and his, his wife's, and his fellow-soldier's recollections, render the assertions unreliable and lacking in credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements, and significant time delay between the affiants' observations of and the date on which the statements were written in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a claimant's testimony simply because the claimant is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board acknowledges the photocopy of an Insulin Needle I.D. Card, purportedly showing a date of "06/04/85" that the Veteran submitted in December 2011.  However, the Board notes that the "5" is in a darker typeset, falls slightly below the other numbers, and that a faint line running through the other numbers of the date does not continue through the 5.  Those inconsistencies, when considered with the claimant's initial report in 2009 of being diagnosed in 1986, the medical records from Dr. Budd, and the notation in his service records of diabetes being discovered in 1986, suggests that the Insulin Needle I.D. Card has been altered to reflect a 1985 date.  As such, the document is not credible and is of no probative value.  See Madden, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount 
the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Additionally, it is apparent that the March 2011 private medical opinion relating the claimant's diabetes mellitus to ADT is based entirely on the history provided by the claimant, a history which has been deemed to lack credibility.  The claimant's current allegations and the March 2011 private medical opinion are inconsistent with the credible facts, as well as medical evidence contemporaneous to service.  The Board is not bound to accept medical opinions that are based on history supplied by a claimant, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Because Dr. P.R.'s opinion is based on the unreliable history provided by the claimant, the opinion has no probative value.  

Moreover the November 2011 VA examiner could not offer an opinion as to the relationship of the claimant's diabetes mellitus to ADT without resorting to speculation.  The VA examiner noted there was no documented evidence of any diabetes related symptoms during the period of ADT, but there was evidence showing onset in 1986.  Thus, the examiner essentially found the evidence insufficient to render an opinion.  The examiner noted the claimant's contention that he was diagnosed in 1985, but also noted that annotations in the file indicated onset was in 1986.  Clearly, the examiner did not find the claimant's contentions as to a 1985 onset sufficient to support a favorable opinion, and as the Board has found the lay evidence indicating symptoms or diagnosis in 1985 lacking credibility, no addendum further addressing such contentions is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  
  
In summary, while there is evidence of current diabetes mellitus, the most probative evidence of record does not establish the existence of such disability during ADT, and there is no probative medical opinion linking the disorder to ADT.  Thus, service connection for diabetes mellitus is denied.

Claims Secondary to Diabetes Mellitus

The claimant reports that he has erectile dysfunction, depression, hypertension, peripheral neuropathy of the upper and lower extremities and diabetic retinopathy as a result of his diabetes mellitus.  He does not indicate that these conditions were present during ADT and the service treatment records do not show treatment for any of these claimed disorders.  There is no evidence to relate erectile dysfunction, depression, hypertension, peripheral neuropathy of the upper and lower extremities or diabetic retinopathy directly to ADT.  Furthermore, it follows that since entitlement to service connection for diabetes mellitus has been denied, the claims for erectile dysfunction, depression, hypertension, peripheral neuropathy of the upper and lower extremities and diabetic retinopathy as secondary to diabetes mellitus is moot.  Thus, the claims for service connection for erectile dysfunction, depression, hypertension, peripheral neuropathy of the upper and lower extremities and diabetic retinopathy must be denied. 
  
As the preponderance of the evidence is against the claims addressed in this decision, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is denied.

Entitlement to service connection for diabetic retinopathy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


